Citation Nr: 9921273	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  96-11 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  









ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to October 
1976.  

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South 
Dakota, that denied the veteran's claim of entitlement to a 
permanent and total disability rating for pension purposes.  

Although the veteran requested a hearing before a hearing officer 
at the RO, his request for such a hearing was submitted at a time 
when he was incarcerated.  In his statement dated in November 
1997, the veteran indicated that he would notify the Denver RO 
when he could appear for his requested hearing.  The Denver, 
Colorado, RO, in a letter dated in December 1997, indicated that 
due to his current incarceration, he would not be scheduled for a 
hearing until such time as he was available.  The Denver RO added 
that when he became available, he should submit his request for a 
personal hearing within 30 days of the date that he wanted to 
appear.  Although the veteran was subsequently released from 
incarceration and took up residence in a VA domiciliary unit in 
South Dakota, he did not request a hearing.  In January 1999, 
however, he requested rescheduling of a pension examination that 
had been scheduled prior to his release from jail in late 
November 1998.  In view of the fact that the veteran has not 
subsequently requested a hearing at any level of adjudication, 
the Board regards his request for a hearing as withdrawn.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been received.  

2.  The veteran was born in July 1956, attended two years of 
college, and has occupational experience primarily as a welder.  
He last worked in July 1997.  

3.  The veteran's current principal disabilities not due to 
misconduct are: organic personality disorder, rated 10 percent 
disabling; right carpal tunnel syndrome, rated 10 percent 
disabling; and residuals of a fracture of the great right toe, 
rated noncompensably disabling.  The veteran's combined 
nonservice-connected disability evaluation is 20 percent.  

4.  The veteran has alcohol dependence as a primary disorder.  

5.  The veteran's innocently acquired disabilities do not 
preclude him from securing and following a substantially gainful 
occupation consistent with his age, education, and occupational 
experience.  


CONCLUSION OF LAW

The requirements for a permanent and total disability rating for 
pension purposes have not been met.  38 U.S.C.A. §§ 1502, 1521, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.342, 4.15, 
4.17, 4.20, 4.25, and Part 4, Diagnostic Codes 5299, 8515, 9304 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's claim 
for a permanent and total disability rating for pension purposes 
is plausible and thus well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  The Board is satisfied that all relevant 
evidence has been obtained with respect to this claim and that no 
further assistance to the veteran is required in order to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

Under the provisions of 38 U.S.C.A. § 1521, pension is payable to 
a veteran who served for ninety (90) days or more during a period 
of war and who is permanently and totally disabled due to 
nonservice-connected disabilities that are not the result of the 
veteran's willful misconduct.  Permanent and total disability 
will be held to exist when an individual is unemployable as a 
result of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  Talley v. 
Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 
4.15.  

There are alternative bases upon which a finding of permanent and 
total disability for pension purposes may be established.  The 
first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for the 
"average person" to follow a substantially gainful occupation 
under the appropriate diagnostic codes of the VA Schedule for 
Rating Disabilities (rating schedule).  The "average person" 
standard is outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a), 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic code 
to determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. § 4.25.  
In determining the combined figure, nonservice-connected 
disabilities are evaluated under the same criteria as service-
connected disabilities.  Permanent and total disability ratings 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary or familial conditions, as well as for 
disabilities that require indefinite periods of hospitalization.  
38 C.F.R. § 3.342(b).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as opposed 
to the average person) has a lifetime impairment precluding him 
from securing and following substantially gainful employment.  38 
U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 4.17.  Under this 
analysis, if there is only one such disability, it must be 
ratable at 60 percent or more, and; if there are two or more 
disabilities, there must be at least one disability ratable at 40 
percent or more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total disability 
rating for pension purposes may be granted on an extraschedular 
basis if the veteran is subjectively found to be unemployable by 
reason of his or her disabilities, age, occupational background, 
and other related factors.  38 C.F.R. § 3.321(b)(2).  

The veteran's current disabilities not due to misconduct are 
organic personality disorder, rated 10 percent disabling; right 
carpal tunnel syndrome, rated 10 percent disabling; and residuals 
of a fracture of the great right toe, rated noncompensably 
disabling.  The combined nonservice-connected disability 
evaluation is 20 percent.  

A.  Organic Personality Disorder

The record shows that the veteran sustained a closed-head injury 
and apparently some cerebral contusion in 1990.  Although the 
veteran contends that the head injury was sufficiently severe to 
result in loss of consciousness, a report of hospitalization by 
VA in April 1990 indicates otherwise.  The report states that the 
veteran had been involved in a fight and had been struck in the 
head with no loss of consciousness.  He had difficulty with 
speech, and a CT scan revealed "evolutionary changes intra and 
extra-axial left frontal lobe hemorrhage with no evidence of 
progressive hemorrhage."  His speech improved somewhat, and he 
was scheduled for speech therapy.  The diagnoses on discharge 
from the hospital were left temporal lobe contusion, dysphagia, 
and multiple contusions.  However, in recent years, the closed-
head injury has been manifested primarily by problems with his 
memory and by personality changes.  He states that his short-term 
memory is poor but that he is able to remember things that he 
reads.  He also complains of frequent left parietal headaches for 
which he takes Tylenol occasionally.  However, the headaches do 
not seem to interfere with his activities.  He has a poor energy 
level and has been seen by the psychiatry service but has not 
been interested in taking antidepressants.  

On VA examination in February 1999, the veteran reported that he 
was on no medications.  A neurological examination was completely 
unremarkable.  The pertinent diagnosis was organic brain syndrome 
status post head injury with the veteran reporting memory loss.  
On a VA psychiatric examination at that time, it was reported 
that he gave a history compatible with organic personality 
syndrome, which was said to have been diagnosed through the VA 
system since 1995.  It was reported that he also had severe 
alcohol dependence and difficulty with cocaine previously, 
although he reportedly gave up the drug in 1995.  On mental 
status examination, his recent memory was mildly decreased, 
particularly for appointments and names, but his remote memory 
was acceptable.  His cognitive abilities were unimpaired.  When 
asked what might be wrong with him emotionally, he stated, "Lack 
of work, anxiety, and frustration."  The examiner reported that 
the veteran had no difficulties with thought processes, delusions 
or hallucinations.  He had mild decreased short-term memory and 
reported that his mood was quite situational at times with 
depression and irritability at times, particularly over a lack of 
work.  The examiner said that the veteran also had severe 
alcoholism.  The veteran was competent for VA purposes.  

The examiner stated that the veteran currently was not taking any 
psychiatric medications, nor did they necessarily appear 
warranted.  The examiner was of the opinion that the veteran 
demonstrated a mild impairment in ability to focus on timely task 
completion and in ability to tolerate increased mental demands 
and stress in the workplace secondary to personality changes due 
to closed-head injury in 1990.  However, the examiner found that 
he demonstrated a severe impairment in the workplace due to 
alcoholism.  The examiner said that the veteran would be judged 
to have no permanent mental health disabilities currently.  The 
veteran did not tend to exaggerate his symptoms during the 
psychiatric interview.  The diagnoses on Axis I were alcohol 
dependence; cocaine dependence, in remission; and personality 
change due to closed-head injury.  The veteran's Global 
Assessment of Functioning (GAF) score currently due to 
personality change due to closed-head injury was 65.  His highest 
GAF in the previous year due to personality change due to closed-
head injury was 65.  His current GAF due to all mental disorders 
present, including alcoholism, was 40.  The highest GAF in the 
previous year due to all mental disorders present, including 
alcoholism, was 40.  

The findings on VA psychiatric examination in November 1995 were 
similar to those elicited on the later psychiatric examination.  
On mental status examination, the veteran's affect was judged to 
be slightly blunted.  When asked what might be wrong with him, he 
stated, "Anxiety.  The feeling of alienation."  He further 
stated, "It's a chore to live."  The examiner noted that 
psychiatric follow-up was not currently in progress, nor did it 
appear to be necessarily warranted.  The veteran demonstrated a 
mild impairment in his ability to focus on timely task completion 
and in his ability to tolerate the increased mental demands and 
stress of the workplace secondary to his organic personality 
syndrome.  He also had had significant difficulties with 
alcoholism in the past that caused him to have difficulties in 
holding and keeping jobs prior to his head injury in April 1990.  
It was felt that he did not demonstrate any permanent 
disabilities on examination.  The diagnoses on Axis I were 
alcohol dependence; cocaine dependence, in remission; and organic 
personality disorder.  

The veteran's organic personality disorder has been rated under 
Diagnostic Code 9304 for dementia due to head trauma.  Under that 
diagnostic code, a 10 percent evaluation was for assignment where 
there was mild impairment of social and industrial adaptability.  
38 C.F.R. § 4.132, Diagnostic Code 9304 (effective prior to 
November 7, 1996).  A 30 percent evaluation required definite 
impairment of social and industrial adaptability.  Under the 
rating criteria that became effective on November 7, 1996, a 
10 percent evaluation for dementia due to head trauma was 
assignable where there was occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  A 30 percent evaluation was for assignment where 
there was occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  Depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, or mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 9304 (effective November 7, 1996).  

The Global Assessment of Functioning is a scale reflecting the 
"'psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.'"  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995) (quoting the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-
IV)).  "A 55-60 rating indicates 'moderate difficulty in social, 
occupational, or school functioning.'"  Id. (emphasis added).  
Such a score would be consistent with a 30 percent evaluation 
under the old rating criteria, as no more than definite social 
and industrial impairment would be shown.  See VAOPGCPREC 9-93, 
59 Fed. Reg. 4752 (1994).  

However, a GAF score between 61 and 70 indicates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicates that the individual is functioning pretty well and has 
some meaningful interpersonal relationships.  The veteran's 
current GAF score due to personality change due to closed-head 
injury is 65.  This indicates only a mild level of impairment as 
a result of organic personality disorder.  The Board is of the 
opinion that the 10 percent evaluation assigned for organic 
personality disorder, whether evaluated under the old or new 
criteria for Diagnostic Code 9304, accurately reflects the 
current degree of functional impairment resulting therefrom.  
Even if it were found that the organic personality disorder 
should be rated 30 percent disabling, the combined nonservice-
connected evaluation would still only be 40 percent.  38 C.F.R. 
§ 4.25.  

B.  Right Carpal Tunnel Syndrome

The RO has assigned a 10 percent evaluation for nonservice-
connected right carpal tunnel syndrome.  Mild incomplete 
paralysis of the median nerve of the dominant upper extremity 
warrants a 10 percent evaluation; moderate incomplete paralysis 
of the median nerve warrants a 30 percent evaluation.  A severe 
incomplete paralysis of the median nerve of the dominant upper 
extremity warrants a 50 percent evaluation.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  

On VA examination in February 1999, the veteran reported that he 
was right handed.  He stated that he had had symptoms of carpal 
tunnel syndrome for some time with numbness and tingling, 
especially in the right thumb and the 2nd and 3rd fingers.  It 
did not hurt so much, but he thought that his grip strength had 
decreased some.  He would occasionally drop something if he was 
not paying attention to what he was holding.  He was able to work 
with tools and small objects.  Both hands were cold a lot and 
would sweat.  He had not undergone surgery for the right wrist 
and had no splints.  He did not have any trouble with nocturnal 
symptoms.  On examination of the hands, there was palmar 
erythema, but no acute or chronic swelling or deformity was 
noted.  There was no muscle wasting.  In the examiner's opinion, 
he had good hand grasp.  He had a positive Tinel's sign at the 
right wrist, but the Phalen's sign was negative.  The Tinel's 
sign at the right elbow was negative.  The pertinent diagnosis 
was right carpal tunnel syndrome.  

The examination findings in November 1995 also disclosed 
decreased sensation in the right 1st, 2nd, and 3rd fingers.  Pin 
grasps were equal.  There was no atrophy.  The Tinel's sign was 
positive at the wrist, as was the Phalen's test, increasing his 
discomfort in the right 1st, 2nd, and 3rd fingers.  He had 
numbness in the right 1st, 2nd, and 3rd fingers, but this was 
fairly constant and did not wake him up at night.  The pertinent 
diagnosis was right hand numbness, secondary to carpal tunnel 
syndrome and possibly his head injury.  

Carpal tunnel syndrome may be rated by analogy to paralysis of 
the median nerve of the major upper extremity.  38 C.F.R. § 4.20.  
However, under Diagnostic Code 8515, only mild incomplete 
paralysis of the median nerve is shown.  As the examination 
findings show, the right carpal tunnel syndrome is manifested 
mostly by sensory disturbance without any objective confirmation 
of significant impact on the veteran's right hand grasp or any 
indication of muscle wasting or loss of strength.  The only 
positive findings on recent examination were palmar erythema and 
numbness and tingling, especially in the right thumb and the 2nd 
and 3rd fingers of the right hand.  The RO has rated the right 
carpal tunnel syndrome as 10 percent disabling by analogy, and 
the Board is of the opinion that this evaluation is consistent 
with the objective findings reflected on recent examinations.  

C.  Residuals of a Fractured Great Right Toe

The RO has assigned a noncompensable evaluation for residuals of 
a fractured great right toe by analogy to musculoskeletal 
disability.  When examined in February 1999, he had a fracture of 
the right great toe but reported that this did not bother him at 
all.  He did not have any limitation on his abilities.  On 
examination his gait was normal.  On neurological testing, his 
tandem walk was within normal limits.  The pertinent diagnosis 
was that there were no residuals from the veteran's fractured 
toe.  

These findings are consistent with those elicited on VA 
examination in November 1995, when an examination of the right 
great toe showed no tenderness along the metatarsals or 
phalanges.  The veteran had some tenderness at the toenail itself 
from a recent ingrown toenail, but otherwise the feet were 
unremarkable on clinical examination.  His gait, heel, toe, and 
tandem walk were within normal limits.  The examiner remarked 
that the veteran had suffered a fracture of the right first 
metatarsal the previous year but that he did not have any problem 
with it at all now.  He was able to backpack with an 80-pound 
pack.  If he walked downhill, he might have a little discomfort, 
but this did not slow him down at all.  The pertinent diagnosis 
was status post fractured metatarsal, no residual.  

The right great toe injury could be rated by analogy to 
unilateral hallux valgus.  However, in order to warrant a 
compensable evaluation under Diagnostic Code 5280, the unilateral 
hallux valgus must be severe, which is to say equivalent to 
amputation of the great toe.  That is nowhere shown in this case.  
The right great toe injury might also be rated by analogy to foot 
injuries under Diagnostic Code 5284.  The minimum rating 
available under Diagnostic Code 5284, however, is for moderate 
foot injury, which warrants a 10 percent evaluation.  There is 
simply no current clinical evidence of residuals of the right 
great toe fracture and thus no basis for finding it equivalent to 
a moderate foot injury under Diagnostic Code 5284.  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).  

Accordingly, consistent with the foregoing discussion, the Board 
has determined that the ratings currently assigned for the 
veteran's nonservice-connected disabilities are, in each 
instance, proper.  Therefore, the 20 percent combined nonservice-
connected rating assigned in consideration of these disabilities 
is appropriate.  Given the foregoing consideration (and assuming 
for discussion purposes that each of the veteran's nonservice-
connected disabilities is permanent in accordance with 38 C.F.R. 
§ 4.17), the veteran's disabilities are objectively determined 
not to be representative of a total schedular evaluation in 
accordance with 38 C.F.R. § 4.15.  Nor has the veteran been shown 
to have the permanent loss of use of his hands, feet or eyes in 
accordance with the criteria set forth in 38 C.F.R. § 4.15.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability rating is 
not warranted.  

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. 
§§ 4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability rated 
at 40 percent disabling (or more) in order to meet the threshold 
requirement of § 4.16(a).  As the veteran's disabilities have 
been rated as set forth above, and since none of his disabilities 
have been rated as at least 40 percent disabling, the veteran 
cannot be considered permanently and totally disabled on this 
basis.  

The Board has also considered whether a permanent and total 
disability rating for pension purposes on an extraschedular basis 
may be authorized under 38 C.F.R. § 3.321(b)(2).  With respect to 
the subjective factors bearing on his possible entitlement to 
pension benefits such as age, education, and occupational 
background, the Board notes that the veteran was born in July 
1956, attended two years of college, and has occupational 
experience primarily as a welder.  He last worked in July 1997 as 
a welder.  

In his formal claim for pension benefits received in April 1995, 
the veteran claimed that he had been rendered unemployable due to 
a severe head injury with some permanent brain damage and 
resulting confusion and cognitive deficit.  However, the record 
shows overwhelmingly that the veteran has primary alcohol 
dependence and a history of drug dependence that are the 
underlying basis for his occupational problems.  The record shows 
unequivocally that he has been hospitalized on several occasions 
for alcohol dependence and polysubstance abuse.  VA psychiatric 
examinations in 1995 and again in 1999 show that his primary 
diagnosis is alcohol dependence, with cocaine dependence in 
remission.  The examiners have found the veteran's impairment to 
be mostly related to his alcoholism, not to personality changes 
due to a closed-head injury.  The law is clear that the veteran's 
unemployability for pension purposes must be based on innocently 
acquired disabilities such as those evaluated above and not on 
disability resulting from the veteran's own willful misconduct.  
See 38 U.S.C.A. § 1521.  The veteran's alcohol abuse has been of 
a primary etiology and has not been shown to be secondary to any 
organic disability.  The psychiatric examiner in November 1995 
noted that the veteran's alcohol dependence preceded his closed-
head injury.  In these circumstances, his alcohol dependence is a 
form of willful misconduct that may not be considered in 
determining his eligibility for pension benefits.  38 C.F.R. 
§ 3.301(c)(2) (1998).  

Moreover, while the veteran has some organic difficulties 
unrelated to his alcoholism, the underlying determination is 
whether he is capable of performing the physical and mental acts 
required by employment - not whether he could actually find 
employment given his physical impairments.  See Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  In any event, the evidence 
overwhelmingly demonstrates that the veteran's unemployability, 
to the extent that it exists, is mostly a function of willful 
misconduct in the form of alcohol dependence.  

The Board notes the veteran's statement in November 1997 that he 
had been informed that he had been found eligible for Social 
Security disability benefits, although he had not yet received 
any money or an award letter.  The Board observes, however, that 
the Social Security disability program is predicated on criteria 
which differ than those governing the award of VA pension 
benefits.  As indicated, the veteran has significant occupational 
impairment due to his alcoholism, but under the law specifically 
governing VA pension benefits, alcoholism as a primary disorder 
must be excluded from consideration in determining his 
entitlement to a permanent and total rating for pension purposes.  
The Board accordingly finds that the preponderance of the 
evidence is against the claim of entitlement to a permanent and 
total disability rating for pension purposes.  38 U.S.C.A. 
§ 5107(b).  


ORDER

A permanent and total disability rating for pension purposes is 
denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 


